Appellant was prosecuted on an affidavit charging that he unlawfully sold, bartered, exchanged, transported, furnished, gave away and otherwise disposed of intoxicating liquor, to wit, one-half pint of whisky to a person named. The verdict found him "guilty as charged in the affidavit, and that he be fined in the sum of $500 and imprisoned in the county jail for a period of six months." The court overruled defendant's motion for a venirefacias de novo for the alleged reason that the verdict was so uncertain and defective that judgment thereon could not be rendered against him, and then rendered judgment that he "be and hereby is fined in the sum of $500, together with the costs of this action, and that he be imprisoned until discharged by law."
The verdict was intelligible, and under § 12347 Burns 1926, Acts 1919 p. 81, the law required that upon such a verdict and judgment, the defendant should be imprisoned at the Indiana State Farm. Banks v. State (1919), 188 Ind. 353, 355, 123 N.E. 691;Patton v. State (1922), 192 Ind. 632, 637, 135 N.E. 795;Summers v. State (1926), ante 241, 151 N.E. 615. The judgment is affirmed.